Citation Nr: 0626757	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-00 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for Epstein-Barr 
syndrome.

2.  Entitlement to service connection for a panic disorder 
with agoraphobia.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The appellant had active service from July 1971 to July 1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in Phoenix, Arizona, which denied claims of entitlement 
to service connection for Epstein-Barr syndrome, and a panic 
disorder with agoraphobia.  


FINDINGS OF FACT

1.  The veteran's Epstein-Barr syndrome is not related to his 
service.

2.  The veteran's panic disorder with agoraphobia is not 
related to his service.


CONCLUSIONS OF LAW

1.  Epstein-Barr syndrome was not incurred in or aggravated 
by the veteran's active military service. 38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2005).

2.  A panic disorder with agoraphobia was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

With regard to the claims for service connection decided 
herein, the veteran was advised of VA's duties to notify and 
assist in the development of the claim in a May 2002 letter 
(prior to the initial rating decision).  A second letter was 
sent in June 2005.  These letters explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  The May 2002 letter informed him 
of the evidence required to substantiate his claims and that 
he should submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence on 
his behalf.  The June 2005 letter specifically informed the 
veteran to submit any pertinent evidence in his possession.  
He has had ample opportunity to respond and supplement the 
record.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims further redefined the requirements of the 
VCAA to include notice that a disability rating and an 
effective date for award of benefits would be assigned if 
service connection is awarded.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  No further notice is 
needed as to any disability rating or effective date matters.  
In this case, a notice compliant with Dingess was sent in May 
2006.  However, to the extent that this notice may be 
insufficient in any way, the veteran is not prejudiced as 
these criteria have no significance unless a claim is 
allowed, and the decision below does not do so.  

The veteran's available service medical records and pertinent 
post-service treatment records have been secured.  Although 
the veteran has claimed that he received relevant treatment 
at Davis-Monathan Air Force Base during service, and at VA 
facilities in Colorado Springs, Colorado and Northport, New 
York, following service, these facilities have reported that 
they do not have any records for the veteran.  See reports of 
contact (VA Form 119's), dated in April 2003.  The veteran 
was informed that no records from these facilities were 
located.  See December 2003 Statement of the Case (SOC) and 
October 2005 Supplemental SOC.  

The Board further finds that no additional development, as 
for medical opinions or examinations is indicated.  In 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, the Federal Circuit noted that 38 C.F.R. 
§ 3.159(c)(4)(i) requires that a claimant establish that he 
or she has suffered an event, injury, or disease in service 
in order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  Here, the veteran 
is not shown to have received treatment for, or a diagnosis 
of, the claimed conditions during service, the claimed 
conditions are first shown about 20 years after service, and 
the claims files do not currently contain competent evidence 
showing that either of the claimed conditions is related to 
his service.  A medical opinion is not necessary to decide 
these claims, as such opinion could not establish disease or 
injury in service.  See also Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995) (the Board is not required to accept a 
medical opinion that is based on the veteran's recitation of 
medical history).  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims.



Service Connection

The veteran claims that he is entitled to service connection 
for Epstein Barr syndrome, and a panic disorder with 
agoraphobia.  During his July 2005 personal hearing, he 
testified to the following: he received treatment during 
service at Davis-Monathan Air Force Base for symptoms that 
included fatigue, muscle and joint pain, nervousness, panic, 
and anxiety.  He was treated at the base hospital "for the 
entire time that I was there from '71, July of '71 to I 
believe it was '73."  He continued to receive similar 
treatment upon transfer to Plattsburgh Air Force Base in 
1973.  His first post-service treatment for his symptoms was 
at VA in 1974 or 1975, and his first diagnosis of Epstein 
Barr syndrome was in 1996.  He was determined to be disabled 
by the Social Security Administration (SSA) as of 1998, due 
to Epstein Barr syndrome, and a panic disorder.  The veteran 
argues, in essence, that at the time of his service, medical 
science did not recognize Epstein-Barr syndrome as a 
diagnosis.  See transcript of hearing testimony, personal 
hearing held in July 2005; see also veteran's letters, 
received in May 2003 and August 2004.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

In a statement from the veteran's wife, dated in January 
2004, she states that she met the veteran in 1971, and that 
he had severe fatigue and "unfamiliar nervousness" at that 
time.  She states that he also exhibited anxiety, 
claustrophobia, body aches and pains, panic, and low-grade 
fevers.

The veteran's service medical records show that he received 
treatment for cold symptoms, to include stuffy nose, sinus 
problems, and congestion, in August and November of 1973.  
The impressions were viral URI (upper respiratory syndrome) 
(in August 1973), and viral syndrome, rule out strep (in 
November 1973).  The veteran's separation examination report, 
dated in April 1974, shows that his neurological and 
psychiatric conditions were clinically evaluated as normal.  
In an accompanying "report of medical history," he denied 
having a history of "swollen or painful joints," 
"depression or excessive worry," or "nervous trouble of 
any sort."  This reports shows that no relevant complaints, 
symptoms, or diagnoses were noted.  The claims files also 
include a number of the veteran's personnel files, to include 
performance reports (AF Form 909's), which do not note any 
relevant treatment or impairment.  

Post-service evidence consists of VA and private treatment 
reports, dated between 1994 and 2005.  This evidence shows 
that the veteran's diagnoses included Epstein Barr syndrome, 
and a panic disorder with agoraphobia.  Records from the SSA 
show that the veteran was diagnosed with Epstein-Barr 
syndrome, and a panic disorder with agoraphobia.  Of note is 
a September 2001 VA outpatient treatment record, wherein the 
veteran reported that his first panic attack was in 1979.  In 
addition, in a July 2003 statement, John J. Wells, M.D., 
stated that it was not known when the veteran initially 
contracted the Epstein-Barr virus.  None of the post-service 
medical evidence relates currently-diagnosed Epstein-Barr 
syndrome or panic disorder with agoraphobia to the veteran's 
military service.

The Board finds that the veteran's claims must be denied.  
The service medical records do not show that the veteran ever 
tested positive for Epstein-Barr syndrome, that he ever 
received treatment for psychiatric symptoms, or that he was 
ever diagnosed with either of the claimed conditions.  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  Furthermore, the first evidence of 
either of the claimed conditions is dated no earlier than 
1994.  This is about 20 years after separation from service.  
This lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
against the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Furthermore, there is no competent evidence 
showing that either the veteran's Epstein-Barr syndrome, or 
his panic disorder with agoraphobia, is related to his 
service.  In this regard, the Board has considered a June 
2003 statement from Robert G. Zenner, M.D., the veteran's 
treating physician from 1998 to 2001.  Dr. Zenner stated:

[The veteran] has informed me that he has 
suffered from these same symptoms since 
he was in the military from 1971-1974.  
It is my medical opinion that the same 
symptoms he described as having then are 
the same as those I treated him for while 
he was my patient, and which I eventually 
diagnosed as Panic Disorder.

Dr. Zenner's opinion is afforded no probative weight, as it 
is not shown to have been based on a review of the veteran's 
claims file or any other detailed and reliable medical 
history, and it is clearly based on the veteran's self-
reported history of extensive treatment during service, which 
is not credible as it is contradicted by the service medical 
records.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 
(2006).  Similarly, Dr. Zenner does not discuss the 20-year 
gap in treatment reports (i.e., between separation from 
service, in 1974, and 1994).  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (Factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.).  

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claims of entitlement to 
service connection for Epstein-Barr syndrome, and panic 
disorder with agoraphobia, and that the claims must be 
denied.

The Board has considered the veteran's oral and written 
testimony, and the lay statement, submitted in support of the 
veteran's arguments that he has the claimed conditions that 
should be service connected.  Although a lay person is 
competent to testify as to observable symptoms, see Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issues, and that it outweighs the lay statements.  
Accordingly, the veteran's claims for service connection must 
be denied.  

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for Epstein-Barr syndrome is denied.

Service connection for a panic disorder with agoraphobia is 
denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


